DETAILED ACTION
Response to Amendment
The Amendment filed 25 January 2022 has been entered.  Claims 1-21 remain pending in the application.  Applicant’s Amendments to the Claims in line with the Office’s suggestions have overcome the Objections and 112 Rejections previously set forth in the Non-Final Office Action mailed 25 August 2021. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-23, 25, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee (2017/0167222) (cited previously).
Regarding independent claim 15, Lee discloses A method (abstract “treating a subterranean formation and for controlling a fracture geometry of a fracture”) comprising: 
pumping a plugging slurry non-uniformly into a far field region of a treatment zone of a subterranean formation ([0055] “The injection of the treatment fluid into the subterranean formation may serve to pass through a near wellbore area […] the bridging of particles occurs in the far field so as to plug the fracture and stop particles from propagating still further into the formation” and [0020] “The treatment fluid may comprise a fiber and at least two sets of particles” wherein [0045] “The fibers can be used in hybrid treatments such as heterogeneous proppant placement and/or pulsed proppant and/or fiber pumping operation modes […] the silicones modified fibers may be present only in the proppant-laden stage or may be pumped continuously having thus only the proppant being spaced in a plurality of intervals” = pumping non-uniformly, where the treatment fluids with fiber/bridging particles are pumped intermittent with the proppant laden fluid with fiber), the plugging slurry comprising: 
a carrier fluid ([0046] “carrier fluid”); and 
a plurality of bridging particles ([0020] “The treatment fluid may comprise a fiber and at least two sets of particles […] for bridging of particles in the far field”) having a particle size sufficient to control a geometry of at least a fracture in a far field region (e.g., [0055] “this method as described ; 
pumping a first plurality of fibers ([0020] “The treatment fluid may comprise a fiber”) into the far field region to form a plug with the plurality of bridging particles ([0020] “The fiber may be a fiber that does not allow for bridging in a near wellbore area, which may suspend the particles and prevent them from settling in the near wellbore area, though the fiber may allow for bridging of particles in the far field”); 
pumping a proppant fluid into the far field region of the treatment zone of the subterranean formation, wherein the proppant fluid comprises a plurality of proppant particles (e.g., [0019] “the treatment fluid may be pumped or injected into the subterranean formation before additional proppant is injected into the subterranean formation”; also [0045] “heterogeneous proppant placement and/or pulsed proppant and/or fiber pumping operation modes”); and 
continuing pumping the proppant fluid into the far field region until a fracture network forms (e.g., [0045] “the pumping schedule may be employed according to the alternating-proppant loading technology” = continuing, and [0055] “Such a method may include plugging a fracture or fractures by virtue of the bridging of particles in the far field” = fracture network).
As claimed, there is no distinction made between the fluid(s) comprising the bridging particles and the fibers.  Applicant should also see claims 18-20 below.
Regarding claim 16, Lee anticipates wherein the bridging particles have a diameter ranging from 0.1 to 10 mm ([0053] “An average particle size of a first set of the particles may be from 100 μm to 2 mm”).  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 17, Lee discloses wherein the bridging particles have a monomodal or a multimodal distribution ([0053] “in addition to the fiber, the treatment fluid includes at least two sets of differently sized particles”; this is certainly at least multimodal, and if the “bridging particles” are considered just the first set of particles, this would also be monomodal). 
Regarding claim 18, Lee discloses wherein the fracturing pad fluid comprises the first plurality of fibers such that the first plurality of fibers are intermingled with the bridging particles to form the bridge (e.g., [0007] “The treatment fluid includes at least two sets of particles, the two sets of particles having different average particle sizes, and a fiber that does not allow for the particles to settle in a near wellbore area. The treatment fluid triggers particle bridging in the far field. The method also includes plugging the fracture in the far field, thereby controlling adverse fracture geometry changes”).
Regarding claims 19 and 20, Lee discloses “The treatment fluid includes at least two sets of particles, the two sets of particles having different average particle sizes, and a fiber that does not allow for the particles to settle in a near wellbore area. The treatment fluid triggers particle bridging in the far field. The method also includes plugging the fracture in the far field, thereby controlling adverse fracture geometry changes” ([0007]) and “In this configuration the treatment fluid is pumped as proppant-laden stages between proppant-lean stages. For example the fluid may be slickwater first, followed adjacently by a proppant-laden pulse (or stage), immediately followed by another proppant-lean stage. In this configuration, the silicones modified fibers may be present only in the proppant-laden stage or may be pumped continuously having thus only the proppant being spaced in a plurality of intervals” ([0045]).  
That is, Lee discloses wherein the fibers are “pumped continuously” while the treatment fluid with fiber and particles is pumped discontinuously, in stages.  This pumping schedule would provide a first stage of treatment fluid with fiber and particles, followed by a second stage of fluid with just fiber.  Accordingly, Lee discloses:
(claim 19) wherein the first plurality of fibers are pumped sequentially after the bridging particles such that the first plurality of fibers form a deposit on the bridge; and further
(claim 20) wherein the fracturing pad fluid further comprises a second plurality of fibers such that the second plurality of fibers are intermingled with the bridging particles to form the bridge on which the first plurality of fibers are deposited.
Regarding claim 21, Lee anticipates wherein the second plurality of fibers is added in a concentration of 0.1-600 ppt (pounds per thousand gallons) 
Regarding claim 22, Lee discloses wherein the first and the second plurality of fibers are selected from the group of cellulose and cellulose derivatives fibers ([0026] “the fibers may be selected from the group consisting of […] cellulose and other natural fibers”).
Regarding claim 23, Lee discloses “an average extended length of fiber of from 4 to 15 mm, and/or a mean diameter of from 8 to 40 microns” ([0023]).  A length of 10 mm and a mean diameter of 20 microns would be an aspect ratio of 500.  Accordingly, Lee anticipates wherein the first and the second plurality of fibers have an aspect ratio of 1.5 to 1000 and a length ranging from 0.05 mm to 30 mm.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 25, Lee discloses “the treatment fluid comprises particles and fibers dispersed in a carrier fluid. The particles may include some proppant particles, but are not limited to only proppant particles. […] The particle sizes may also include a particle size matching a size of the proppant to be used in a later proppant-laden slurry injection” ([0047]).  Accordingly, Lee discloses wherein the bridging particles have a particle size equal to or greater than a size of the proppant particles.
Regarding claim 26, Lee discloses “A diverting or plugging operation may involve controlling a particular fracture, perforation or opening by injecting a plugging material into an appropriate location, so as to, for example, protect from fluid loss at the fracture or perforation. The fracture which is plugged may be a fracture intersecting the wellbore, or a fracture that intersects an existing fracture at a distance away from the wellbore. One may want to plug a fracture that is intentionally induced, or a natural fracture of the rock” ([0016]).  In other words, Lee’s fibers act as a diversion fluid.  Accordingly, by providing fibers with the proppant ([0045]), Lee discloses pumping a diversion fluid, wherein the diversion fluid is pumped during the proppant stage.
Regarding claim 28, Lee discloses wherein the bridging particles and the proppant particles are selected from the group of sand and ceramic proppants ([0054] “One or more of the sets of particles may be comprised of proppants, including glass beads, ceramic beads, sand and bauxite” and [0048] “Some proppants include ceramic proppant, sand, bauxite, glass beads, crushed nuts shells, polymeric proppant, rod shaped, and mixtures thereof”).

Claims 1-14 are rejected under 35 U.S.C. 103 as obvious over Lee in view of Boney (2003/0106690).
Regarding independent claim 1, Lee discloses A method (abstract “treating a subterranean formation and for controlling a fracture geometry of a fracture”) comprising: 
pumping a fracturing fluid into a subterranean formation under conditions of sufficient rate and pressure to create at least one fracture in the subterranean formation, the fracturing fluid comprising a carrier fluid ([0046] “carrier fluid”) and a plurality of bridging particles ([0020] “The treatment fluid may comprise a fiber and at least two sets of particles […] for bridging of particles in the far field”), the bridging particles forming a bridge in a fracture tip within a far field region of the formation ([0055] “The injection of the treatment fluid into the subterranean formation may serve to pass through a near wellbore area […] the bridging of particles occurs in the far field so as to plug the fracture and stop particles from propagating still further into the formation”); 
pumping a first plurality of fibers ([0020] “The treatment fluid may comprise a fiber”) into the subterranean formation to form a [low permeability] plug with the bridging particles ([0020] “The fiber may be a fiber that does not allow for bridging in a near wellbore area, which may suspend the particles and prevent them from settling in the near wellbore area, though the fiber may allow for bridging of particles in the far field”); and 
pumping a proppant fluid comprising a plurality of proppant particles (e.g., [0019] “the treatment fluid may be pumped or injected into the subterranean formation before additional proppant is injected into the subterranean formation”; also [0045] “heterogeneous proppant placement and/or pulsed proppant and/or fiber pumping operation modes”).
Regarding the “pad,” Lee discloses the treatment fluid comprising fiber and bridging particles ([0020]) wherein “The treatment fluid may follow the pad” ([0019]) and “The fluid may be provided into the subterranean formation by injection at some time during the fracturing treatment” ([0018]).
Accordingly, it appears Lee does not disclose wherein the treatment fluid is the pad fluid.
Boney teaches methods “to induce a screenout” (abstract) wherein “Fiber, or other bridging-promoting material, may be added in a sufficiently high concentration to induce a tip screenout” ([0040]), pad and stages” ([0025]), “to initiate a tip screenout during the pumping operation” and desirably create “short, wide fractures” ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the fiber and bridging particles in the pad, as in Boney, and thus modifying Lee to include injecting the treatment fluid also as the pad fluid, in order to “initiate a tip screenout during the pumping operation” and desirably create “short, wide fracture” (thereby including:
“pumping a fracturing pad fluid into a subterranean formation under conditions of sufficient rate and pressure to create at least one fracture in the subterranean formation, the fracturing pad fluid comprising a carrier fluid and a plurality of bridging particles, the bridging particles forming a bridge in a fracture tip within a far field region of the formation”).
Regarding claims 2-8, 10, 13, and 14, these correspond to claims 16-23, 25, and 28 above.
Regarding claim 9, Lee discloses wherein the first plurality of fibers are selected from the group of organic polymers ([0026] “the fibers may be selected from the group consisting of polylactic acid (PLA), polyglycolic acid (PGA), polyethylene terephthalate (PET), polyester, polyamide, polycaprolactam and polylactone, poly(butylene) succinate, polydioxanone, nylon including nylon 6,6, glass, ceramics, carbon (including carbon-based compounds), elements in metallic form, metal alloys, wool, basalt, acrylic, polyethylene, polypropylene, novoloid resin, polyphenylene sulfide, polyvinyl chloride, polyvinylidene chloride, polyurethane, polyvinyl alcohol, polybenzimidazole, polyhydroquinone-diimidazopyridine, poly(p-phenylene-2,6-benzobisoxazole), rayon, cotton, cellulose and other natural fibers, rubber, and combinations thereof”).
Regarding claim 11, this corresponds to claim 24 above.
Regarding claim 12, Lee discloses wherein the plurality of bridging particles and the first plurality of fibers are introduced in the subterranean formation in such a manner to control a height and/or a length of the at least one fracture formed in the subterranean formation ([0055] “this method as described herein may allow for adverse fracture height and length growth, and fracture geometry generally, to be adequately controlled during subterranean formation treatments”).


Response to Arguments
Applicant's arguments filed 25 January 2022 with respect to claim 15 rejected under 35 USC § 102 over Lee have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states “In claim 15, a plugging slurry comprising bridging particles is pumped non-uniformly into a formation. Paragraphs 28 and 29 of the present specification disclose that such non-uniform pumping can help to control specific growth modes of fractures within a formation. Lee does not teach or suggest such advantages” (p.8).
However, the claims do not require non-uniform pumping to control specific growth modes of fractures, either.  Rather, the claims merely require non-uniform pumping, which is provided by Lee by disclosing “heterogeneous proppant placement and/or pulsed proppant and/or fiber pumping operation modes” ([0045]).  
Accordingly, this argument is not persuasive for the current claim language.

Applicant’s arguments with respect to claims rejected under 35 USC § 103 over Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made over Lee in view of Boney, and the arguments do not apply to the combination being used in the current rejection.
In Applicant’s arguments, Applicant states “Lee, however, does not teach or suggest pumping a pad containing bridging particles, then pumping fibers, and then pumping a proppant fluid, as recited in claim 1. Lee also reveals no reason why a person of ordinary skill might pump according to such a schedule” (p.7-8).
It appears that Applicant is interpreting the claims to require first a fracturing pad fluid comprising bridging particles excluding fibers and/or proppant, then second a fiber fluid excluding bridging particles and/or proppant, then third a proppant fluid excluding bridging particles and/or fibers.  This is not actually required by the claims.
Rather, the claims plainly encompass wherein a treatment fluid comprising bridging particles and fibers is pumped, first to create a fracture and bridge in a fracture tip and then second to form a plug, followed by a proppant fluid.  Lee in view of Boney provides this, by Boney teaching including in the pad 
Accordingly, this argument is not persuasive.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674